Citation Nr: 0320590	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-06 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral defective 
hearing. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from February 1961 to February 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
which the RO continued a noncompensable evaluation of the 
veteran's bilateral high frequency defective hearing.  That 
decision also granted service connection for tinnitus and 
evaluated the disability as 10 percent disabling.  The 
veteran did not appeal the assignment of a 10 percent 
disability rating for tinnitus.


REMAND

In support of his claim for a compensable rating for a 
bilateral hearing loss, the veteran submitted three 
audiological examination reports apparently produced in 
connection with the veteran's employment.  Curiously, while 
two of these reports were received in March 2002, no mention 
is made of them in the subsequently prepared statement of the 
case.  Be that as it may, the first of these reports reflects 
an audiological test was conducted in August 2001 and 
resulted in scores as follows:


1000 Hz
2000 Hz
3000 
Hz
4000 
Hz
Speech 
Recognitio
n
Left  
(decibe
ls)
55
80
80 
95
None 
Provided
Right 
(decibe
ls)
75
75
85
90
None 
Provided

The second report reflects the results of a test conducted in 
December 2001 as follows:




1000 Hz
2000 Hz
3000 
Hz
4000 
Hz
Speech 
Recognitio
n
Left  
(decibe
ls)
60
60
60
65
None 
Provided
Right 
(decibe
ls)
65
65
65
70
None 
Provided

The final report reflects the results of a test conducted in 
March 2002 as follows:  


1000 Hz
2000 Hz
3000 
Hz
4000 
Hz
Speech 
Recognitio
n
Left  
(decibe
ls)
90
100
90
100
None 
Provided
Right 
(decibe
ls)
95
95
100
100
None 
Provided

Under 38 C.F.R. § 4.85(a) an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist, and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Since these private audiological examination reports 
do not reflect that the examiner is state-licensed and do not 
include speech discrimination testing results, the reports do 
not meet the VA regulatory requirements.  Nevertheless, the 
tests indicate that there may have been a marked worsening in 
the veteran's hearing disability from that reflected in the 
August 2001 VA audiological examination.  In this regard, the 
Board observes that the VA examination of August 2001 
reflected the following scores:


1000 Hz
2000 Hz
3000 
Hz
4000 
Hz
Speech 
Recognitio
n
Left  
(decibe
ls)
35
55
70
80
88%
Right 
(decibe
ls)
35
35
65
70
96%

Given the unexplained disparity between the two August 2001 
examinations, as well as the ostensible increase reflected by 
the March 2002 private examination, another VA audiological 
examination is warranted.  

Additionally, the Board observes that while the April 2002 
statement of the case notified the veteran of the terms of 
the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations, the veteran has not been 
specifically informed as to what information or evidence is 
required of him in order to substantiate his claim, nor as to 
whose obligation it is to provide what evidence.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Given the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
further action to provide such a notice is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The veteran should be 
specifically informed of what information 
or evidence he should submit to 
substantiate his claim, and of his 
obligation with respect to obtaining that 
evidence.  He should be told of the 
further evidentiary development VA will 
undertake.  He should also be told of the 
one-year period for response under 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  After the above development has been 
completed and any newly obtained evidence 
has been associated with the claims file, 
the veteran should be afforded an 
audiological examination by a licensed 
audiologist to assess the severity of his 
bilateral hearing loss.  The examiner 
should review the claims file, paying 
particular attention to the August 2001, 
December 2001, and March 2002 private 
audiological examination reports.  The 
examiner should explain any differences 
between the audiological results obtained 
during the VA examination and those 
reported in the three private 
examinations.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case and allow them an opportunity 
to respond thereto.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, and the period for providing information or evidence as 
set forth in 38 U.S.C.A. § 5103(b) has expired, if 
appropriate, the claims folder should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

